DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/30/2020 with respect to the rejection under 35 U.S.C. 112(a) as now applied to claim 56, pg. 8 and 9, have been fully considered but they are not persuasive. Applicant contends the rejection of claim 56 under 35 U.S.C. 112(a) is improper. Applicant argues MPEP 2125 allows for the drawings, in combination with the description, may be relied upon for what they would reasonably teach one of ordinary skill in the art. Beginning on page 9, applicant contends that “Figure 1 clearly shows that the width of the beam emitter 105 is vastly less than the width of the electrode mount 110, and this relative comparison is all that is required by claim 56”. While applicant is not claiming the actual proportion of the elements, applicant is attempting to use an object that is not drawn to any particular scale as a measurement for another object that is not drawn to any particular scale (i.e. a relative measurement). Applicant provides no citation to the description that further support this contention (Absent any written description in the specification of quantitative values, arguments based on measurement of a drawing are of little value. In re Wright, quoting In re Chitayat, 408 F.2d 475, 56 CCPA 1343, 161 USPQ 224 (1969)). Accordingly, applicant’s argument based on In re Wright . 
On page 9 of the response, applicant contends the amendment to claim 55 overcomes the rejection under 35 U.S.C. 112, second paragraph. Applicant also asserts “that claim 55 did not and does not contain Markush-group language”. This argument is not persuasive and applicant’s amendment has not corrected the issue. MPEP 2173.05(h), provides “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markus claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924).” MPEP 2173.05(h) further states, “Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").” Markush groups may also include “qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof")”. Accordingly, claim 55 is a Markush claim and continues to be improper, because the group is not a closed group. Since the group is not closed, it is unclear what other materials applicant intends to be included. The Office notes that applicant’s amendment to claim 31 has rendered the claim indefinite for similar reasons. 
Applicant's amendment filed 12/30/2020 is sufficient to overcome the previous rejection. While the individual elements of the claim are known in the art, the Office can find no motivation to combine the various references to arrive at the claimed invention absent improper hindsight.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and B6 in the reply filed on 09/11/2019 is acknowledged.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/11/2019.

Priority
The instant application claims priority to Non-Provisional U.S. Application No. 15/006,693 filed on 01/26/2016 and Provisional U.S. Application No. 62/108,250 filed on 01/27/2015. The Office has examined the pending claims with an effective filing date of 01/27/2015. If applicant is aware of any claims not entitled to the filing date of 01/27/2015, applicant should indicate which claims are not entitled to said filing date in response to this action. 

Allowable Subject Matter
Claims 26-30, 32-34, 36-43, 50-54, and 57-61 are allowed.
Claims 31, 55 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112.
The following is an examiner’s statement of reasons for allowance: While the individual elements of claim 26 are known in the art, the Office can find no motivation to combine the various references to arrive at the claimed invention absent improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached Notes of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828
09/28/2020